STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 16, 2015
              Plaintiff-Appellee,

v                                                                  No. 317576
                                                                   Wayne Circuit Court
THOMAS DAMARR DARBY,                                               LC No. 13-003186-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 317849
                                                                   Wayne Circuit Court
MICHAEL ANTHONY DARBY                                              LC No. 13-003186-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and BORRELLO and GADOLA, JJ.

PER CURIAM.

       Defendants Michael Darby and Thomas Darby were tried jointly, before a single jury.
Both defendants were convicted of armed robbery, MCL 750.529, and Michael was also
convicted of assault with intent to do great bodily harm less than murder, MCL 750.84, two
counts of felonious assault, MCL 750.82, and possession of a firearm during the commission of a
felony, MCL 750.227b. The trial court sentenced Michael to concurrent prison terms of 225
months to 40 years for the armed robbery conviction, 6 to 10 years for the assault with intent to
do great bodily harm conviction, and two to four years for each felonious assault conviction, to
be served consecutive to a two-year prison term for the felony-firearm conviction. The court
sentenced Thomas as a fourth habitual offender, MCL 769.12, to a term of 30 to 45 years’
imprisonment. Both defendants appeal as of right. We affirm in both appeals.




                                               -1-
                                       I. BACKGROUND

        On March 25, 2013, two men robbed Stanley Sowa outside his home in Detroit. Sowa,
who was 80 years old at the time of trial, was with his two grandnieces. As Sowa stopped on the
sidewalk to pick up a bag of candy that one of his nieces had dropped, a man grabbed Sowa’s
arm, wrestled him to the ground, and took his wallet from his pocket. Another man, with a
silver-colored gun, shot Sowa in the head. Both men fled after the robbery. Although Sowa
could not identify either of the two men, Sowa’s grandnieces both identified Michael as the
gunman and Thomas as the man who wrestled with Sowa. One of the grandnieces also identified
the two defendants in live lineups before trial.

        The prosecution presented other-acts evidence that Michael fired a gunshot in a similar
robbery against a woman with a young child the following day where he was accompanied by an
unidentified associate. The court admitted the evidence over objection for its relevancy in
establishing Michael’s scheme or plan and his identification as one of the persons who robbed
Sowa, and to show Michael’s intent, specifically that he shot Sowa purposefully and not by
accident. The court instructed the jury that this evidence was admitted and could be considered
only against Michael.

       Both defendants were arrested on March 27, 2013, after a vehicle occupied by three men
crashed into a garage during a police chase. Officer Randolph Sturley identified both Thomas
and Michael as passengers of the vehicle. Detroit Police Officer Andrew Berry testified that
Thomas was arrested in the back yard of a home during a search for the men.

       Thomas testified at trial and denied any involvement in the charged robbery. He also
denied being in the vehicle involved in the police chase, and testified that he was arrested in front
of a home while walking to a gas station. Thomas denied being related to Michael, and denied
even knowing Michael before he and Michael were both charged with robbing Sowa.

                        II. DOCKET NO. 317849 (MICHAEL DARBY)

                                 A. OTHER-ACTS EVIDENCE

        Michael argues that the trial court erred in admitting the other acts evidence of the March
26 robbery. Although Michael argues on appeal that the evidence was not admissible for any
purpose, he conceded at trial that the evidence was admissible against him because of its
relevancy to the issues of identity and a common scheme or plan. He objected to its admission
only for the purpose of proving intent. An objection to evidence on one ground is insufficient to
preserve an appellate attack on a different ground. People v Asevedo, 217 Mich. App. 393, 398;
551 NW2d 478 (1996). Further, where defense counsel affirmatively approves of the trial
court’s action, any error is waived. People v Carter, 462 Mich. 206, 215-216; 612 NW2d 144
(2000); see also People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011). Because
Michael’s counsel expressly agreed that the evidence was admissible to establish Michael’s
identity or to show a common scheme or plan, any error in the admission of the evidence for
those purposes was waived. A waiver extinguishes any error. Carter, 462 Mich. at 216. Thus, it
is only necessary to decide whether the trial court erred in admitting the other-acts evidence for
the purpose of proving Michael’s intent. We review the trial court’s decision for an abuse of

                                                -2-
discretion. People v Jackson, 292 Mich. App. 583, 594; 808 NW2d 541 (2011). “An abuse of
discretion occurs when the court chooses an outcome that falls outside the range of reasonable
and principled outcomes.” People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272 (2008).

        Under MRE 404(b), the trial court initially decides whether the other-acts evidence is
relevant for a purpose other than a “character to conduct or propensity theory.” People v Sabin
(After Remand), 463 Mich. 43, 55; 614 NW2d 888 (2000). A court must determine whether the
evidence, under a proper theory of admissibility, has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” MRE 401; see also Sabin, 463 Mich. at 60. What is relevant
and material is determined in light of the relationship of the evidence to the elements of the
charges, the prosecutor’s theories of admissibility, and the defendant’s theory of defense. Sabin,
463 Mich. at 60. A defendant’s general denial will place all elements of the charge at issue. Id.
Where other-acts evidence is admissible under a permissible theory of relevance, a court may
still exclude the evidence under MRE 403 if its probative value is substantially outweighed by
the danger of unfair prejudice. Id. at 58. Upon request, the trial court may provide a limiting
instruction under MRE 105 to minimize any potential for prejudice. MRE 105; Sabin, 463 Mich.
at 56.

         With respect to the issue of intent, Michael’s reliance on the larcenous intent for armed
robbery is misplaced because the prosecutor did not offer the evidence to establish a larcenous
intent. Rather, the evidence was offered for its probative value in determining whether Michael
fired the gun intentionally and purposefully, rather than by accident. This was a contested issue
at trial because one of the defense theories was that the gun discharged accidentally during a
struggle. Evidence that Michael committed a similar robbery the next day against a female
victim who was also accompanied by a child, and that he fired his gun during that offense, was
probative of whether Michael purposefully fired his gun during the charged offense. The
admission of the evidence for its relevancy to the issue of intent, as well as identity and a scheme
or plan, was not unfairly prejudicial to Michael because the trial court gave an appropriate
instruction advising the jury on the limited permissible purposes of the evidence. “[J]urors are
presumed to follow their instructions.” People v Waclawski, 286 Mich. App. 634, 674; 780
NW2d 321 (2009). Accordingly, the trial court did not abuse its discretion in admitting the
evidence.

                                        B. SENTENCING

        Michael also challenges the trial court’s assessment of 10 points for OV 10 of the
sentencing guidelines. As explained in People v Hardy, 494 Mich. 430, 438; 835 NW2d 340
(2013):

              Under the sentencing guidelines, the circuit court’s factual determinations
       are reviewed for clear error and must be supported by a preponderance of the
       evidence. Whether the facts, as found, are adequate to satisfy the scoring
       conditions prescribed by statute, i.e., the application of the facts to the law, is a
       question of statutory interpretation, which an appellate court reviews de novo.



                                                -3-
        OV 10 is concerned with the exploitation of a vulnerable victim. MCL 777.40.
“Vulnerability” is defined as “the readily apparent susceptibility of a victim to injury, physical
restraint, persuasion, or temptation.” MCL 777.40(3)(c). “Exploit” means “to manipulate a
victim for selfish or unethical purposes.” MCL 777.40(3)(b). OV 10 provides for a score of 10
points where “[t]he offender exploited a victim’s physical disability, mental disability, youth or
agedness, or a domestic relationship, or the offender abused his or authority status.” MCL
770.40(1)(b). A score of 15 points is appropriate if there was predatory conduct, MCL
770.40(1)(a), and a lesser score of 5 points where an offender “exploited a victim by his or her
difference in size or strength, or both, or exploited a victim who was intoxicated, under the
influence of drugs, asleep, or unconscious,” MCL 777.40(1)(c). The mere existence of one or
more of these factors does not automatically equate with vulnerability. MCL 777.40(2). Points
should be assessed under OV 10 only where it is readily apparent that the victim was susceptible
to injury, physical restraint, persuasion, or temptation, and that vulnerability was exploited.
People v Cannon, 481 Mich. 152, 158; 749 NW2d 257 (2008).

         “A sentencing court may consider all record evidence before it when calculating the
[sentencing] guidelines[.]” People v Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012).
At sentencing, the prosecutor described Sowa, who was 80 years old at the time of trial, and was
a frail, thin man. Michael has not established any clear error in the trial court’s finding that
Sowa’s susceptibility to physical restraint was evident from his age. That vulnerability was a
factor in committing the crime because one of the defendants wrestled Sowa to the ground to
take his wallet. A preponderance of the evidence supports that Sowa’s advanced age made him
vulnerable, and that defendants exploited that vulnerability during the offense. Thus, the trial
court did not err in scoring 10 points for OV 10.

                        III. DOCKET NO. 317576 (THOMAS DARBY)

                            A. MOTION FOR SEPARATE JURIES

        Thomas challenges the trial court’s denial of his request for separate juries. Thomas
argues that the use of separate juries was mandatory to avoid the prejudicial effect of the other-
acts evidence, which was admissible against Michael only. The use of separate juries is a partial
form of severance, which is evaluated under the same standards as a motion for separate trials.
People v Hana, 447 Mich. 325, 331; 524 NW2d 682 (1994). We review a trial court’s decision to
join or sever multiple defendants for trial pursuant to MCR 6.121(D) for an abuse of discretion.
Id. Relevant factors include the “timeliness of the motion, the drain on the parties’ resources, the
potential for confusion or prejudice stemming from either the number of defendants or the
complexity or nature of the evidence, the convenience of witnesses, and the parties’ readiness for
trial.” MCR 6.121(D).

        To mandate severance under MCR 6.101(C), Thomas was required to provide an
affidavit or other offer of proof that clearly and affirmatively demonstrated that severance was
necessary to rectify the potential for prejudice. Hana, 447 Mich. at 346. One means of showing
prejudice is to show that evidence would not be admissible if the defendant was tried alone. Id.
at 346 n 7. The use of dual juries or proper jury instructions is an appropriate means for
alleviating prejudice when defendants are tried jointly. Id. at 351. Jurors are generally presumed
to follow their instructions. Waclawski, 286 Mich. App. at 674.

                                                -4-
        Thomas’s counsel did not argue that separate juries were required to avoid prejudice to
his substantial rights, but rather expressed a preference for separate juries as opposed to a jury
instruction or a stipulation to address his concern with the other-acts evidence against Michael.
Thomas’s counsel was concerned that the jury might think that Thomas was Michael’s
accomplice in that robbery, even though Thomas was not identified and his name was not
mentioned. However, in addition to the fact that the other-acts evidence did not indicate that
Thomas was involved in the robbery of Miller, the trial court agreed to instruct the jury at trial
that the evidence could only be considered against Michael, and not against Thomas. Under
these circumstances, Thomas failed to affirmatively establish that his substantial rights would be
prejudiced by a joint trial before a single jury. Thus, separate juries were not mandatory under
MCR 6.121(C). We further hold that the trial court did not abuse by declining to order separate
juries pursuant to MCR 6.121(D). As indicated, jury instructions are an appropriate means of
alleviating any prejudice. Hana, 447 Mich. at 351. The court did not abuse its discretion in
determining that the other-acts evidence admitted against Michael could be addressed through
appropriate jury instructions. The trial court instructed the jury immediately before the other-
acts evidence was admitted, and again before jury deliberations began, that the other-acts
evidence was admitted only against Michael and could not be considered in any way when
deciding Thomas’s guilt or innocence. Because these jury instructions were sufficient to
alleviate any prejudice, we find no basis for relief.

                             B. PROSECUTORIAL MISCONDUCT

        Thomas next argues that misconduct by the prosecutor denied him a fair trial. When
considering a claim of prosecutorial misconduct, this Court will examine the entire record to
determine if the defendant was denied a fair and impartial trial. People v Dobek, 274 Mich. App.
58, 64; 732 NW2d 546 (2007). Where the claim is unpreserved, a defendant must establish plain
error. People v Gibbs, 299 Mich. App. 473, 482; 830 NW2d 821 (2013). Defendant must show:
“(1) that the error occurred, (2) that the error was ‘plain,’ (3) that the error affected substantial
rights, and (4) that the error either resulted in the conviction of an actually innocent defendant or
seriously affected the fairness, integrity, or public reputation of judicial proceedings.” People v
Vaughn, 491 Mich. 642, 664-665; 821 NW2d 288 (2012), citing People v Carines, 460 Mich. 750,
763; 597 NW2d 130 (1999).

        Thomas first argues that the prosecutor engaged in misconduct by cross-examining him
regarding the fact that he and Michael have the same last name, without first attempting to
introduce other evidence to establish a familial relationship between them. In substance,
defendant’s challenge to the prosecutor’s cross-examination appears to be an evidentiary issue
framed as a claim of prosecutorial misconduct. Dobek, 274 Mich. App. at 70. A prosecutor’s
good-faith effort to admit evidence does not constitute misconduct, so long as the attempt does
not prejudice the defendant. People v Noble, 238 Mich. App. 647, 660-661; 608 NW2d 123
(1999).

       “A witness may be cross-examined on any matter relevant to any issue in the case,
including credibility.” MRE 611(c). A party may elicit “anything tending or which may tend to
contradict, weaken, modify or explain the testimony on direct examination or which tends or
may tend to elucidate the testimony or affect the credibility of the witness.” People v Salimone,


                                                -5-
265 Mich. 486, 499-500; 251 N.W. 594 (1933); see also People v Bell, 88 Mich. App. 345, 349; 276
NW2d 605 (1979).

        The trial court properly overruled Thomas’s relevancy objection to the prosecutor’s
inquiry, on cross-examination, regarding Thomas’s relationship to Michael, who had the same
last name. Whether Thomas and Michael were related, or otherwise knew each other, was a
relevant issue at trial because it was probative of whether they acted together to rob Sowa.
Moreover, it was undisputed that they shared the same last name, and whether that was because
of a familial relationship was a disputed issue at trial. Before the prosecutor’s cross-
examination, Thomas’s counsel had informed the jury in his opening statement that it would be
instructed that the fact that both defendants had the same last name was not evidence that they
were related, or that they know each other. In addition, the trial court had given a preliminary
instruction to the jury that “the fact that they have the same last name is not evidence that they’re
related. It’s not evidence that they were associated with each other, and it’s not evidence that
either one is guilty.”

         It was not necessary that the prosecutor have other evidence of a familial relationship
before asking Thomas how he knew Michael. At the time of the prosecutor’s cross-examination
of Thomas, evidence had already been presented linking the two defendants together. Witnesses
had testified that both defendants participated in the robbery of Sowa, and that they were
together again two days later when they were arrested. Thomas’s testimony on direct
examination essentially denied that he was with Michael on either occasion. The prosecutor’s
elicitation of Thomas’s testimony that he had the same last name as Michael added nothing to
what the jury already knew based on the trial evidence. Moreover, in light of the testimony
linking the two defendants, and Thomas’s testimony on direct examination that he did not know
Michael before his arrest, it was not improper for the prosecutor to explore the issue of Thomas’s
relationship with Michael on cross-examination. The prosecutor did not lack a good-faith basis
for her line of inquiry into the defendants’ relationship, and the trial court did not abuse its
discretion in overruling Thomas’s relevancy objection, MRE 401.

         Although the trial court sustained defense counsel’s subsequent objection to the
prosecutor asking Thomas whether it was a coincidence that both defendants had the same last
name, Thomas has failed to establish that the prosecutor’s question constituted misconduct
requiring reversal. Cf. Dobek, 274 Mich. App. at 69-70 (prosecutor’s admonishment to the
defendant on cross-examination not to be disingenuous, while argumentative, did not constitute
misconduct or deny the defendant a fair trial). Indeed, the essence of Thomas’s testimony was
that it was mere coincidence that he and Michael had the same last name. Thomas suggested on
redirect examination by his counsel that this was a factor that led to his arrest. Thomas testified
that he was not related to Michael, but that a police officer pulled a gun on him after being told
his last name.

        Thomas also challenges the prosecutor’s comments in closing argument about the two
defendants having the same last name. This claim is unpreserved because Thomas did not object
to these remarks at trial. People v Fyda, 288 Mich. App. 446, 460; 793 NW2d 712 (2010). “The
prosecution has wide latitude in arguing the facts and reasonable inferences, and need not
confine argument to the blandest terms.” Dobek, 274 Mich. App. at 66. Examined in context, the
prosecutor’s remarks did not plainly suggest that Thomas and Michael have a familial

                                                -6-
relationship, as claimed by Thomas in this appeal, but rather addressed the misfortunate or “bad
luck” indicated by Thomas’s version of the arrest that led to the charges against him. Moreover,
to the extent that the prosecutor’s remarks could be considered improper, a timely objection and
curative instruction could have alleviated any perceived prejudice. Unger, 278 Mich. App. at 235;
Dobek, 274 Mich. App. at 66. Indeed, even without an objection, the trial court instructed the jury
that “[t]he lawyer’s statements and arguments and any commentary are not evidence” and “[y]ou
should only accept things the lawyers say that are supported by the evidence or my [sic] your
own common sense and general knowledge.” The court also instructed the jury that “lawyer’s
questions to the witnesses . . . are also not evidence.” With respect to the similarity of
defendants’ names, the jury was also instructed that “[t]he fact that both defendants have the
same last name is not evidence that they are related to one another, that they were associated
with one another or that either one is guilty.” Examined as a whole, the jury instructions were
sufficient to dispel any prejudice and to protect Thomas’s substantial rights. Therefore, this
unpreserved issue does not require reversal.

                          C. DEADLOCKED-JURY INSTRUCTIONS

        Thomas also challenges the trial court’s handling of a jury note, written shortly before
deliberations were scheduled to end on the first day of the deliberations, which indicated that the
jury was finished with deliberations. Thomas argues that the trial court failed to recognize that
the jury was deadlocked, and compounded this error by giving a coercive jury instruction
directing the jury to leave for the day and “to come back on Monday morning at 8:30 and
continue deliberations at that time.” However, defense counsel’s affirmative approval of the trial
court’s response to the jury’s note waived any substantive claim of instructional error. Kowalski,
489 Mich. at 503; Carter, 462 Mich. at 216. Therefore, we limit our review of this issue to
Thomas’s alternative claim that defense counsel was ineffective for not objecting to the trial
court’s instruction.

        Because Thomas did not raise this claim in a motion for a new trial or request for a
Ginther1 hearing, our review is limited to errors apparent from the record. People v Davis, 250
Mich. App. 357, 368; 649 NW2d 94 (2002). Ineffective assistance of counsel is a mixed question
of fact and constitutional law. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). A
defendant must establish that counsel’s performance fell below an objective standard of
reasonableness and that there is a reasonable probability that, but for counsel’s error, the result of
the proceeding would have been different. Vaughn, 491 Mich. at 669.

        Thomas’s ineffective assistance of counsel claim fails because, even assuming that
counsel should have objected to the trial court not giving a supplemental deadlocked-jury
instruction, rather than acquiescing in deliberations continuing, Thomas has failed to establish
prejudice. “Claims of coerced verdicts are reviewed case by case, and all of the facts and
circumstances, including the particular language used by the trial court, must be considered.”
People v Vettese, 195 Mich. App. 235, 244; 489 NW2d 514 (1992).



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -7-
        “Jury instructions are to be read as a whole rather than extracted piecemeal to establish
error.” Waclawski, 286 Mich. App. at 675. Where a jury is deadlocked, an optimum
supplemental instruction “will generate discussion towards the resolution of the case but will
avoid forcing a decision.” People v Sullivan, 392 Mich. 324, 334; 220 NW2d 441 (1974). As
discussed in People v Galloway, 307 Mich. App. 151, 163; 858 NW2d 520 (2014), application
held in abeyance ___ Mich ___ (2015), after the Supreme Court decided Sullivan, it “faced many
challenges to deviations in jury deliberation and deadlocked-jury instructions.” These
instructions are presently contained in M Crim JI 3.11 and M Crim JI 3.12, id. at 158-159, and at
the time of Thomas’s trial were set forth in former CJI2d 3.11 and CJ2d 3.12.

        In Galloway, 307 Mich. App. at 157, 166, when addressing a defendant’s ineffective
assistance of counsel claim arising from his counsel’s approval of a deadlocked-jury instruction
that deviated from the standard jury instruction by suggesting that the jury conduct an internal
poll, this Court reiterated that the safest course to avoid juror coercion is for a court to read the
standard jury instructions. This Court found that the defendant was not prejudiced by his
counsel’s waiver of the standard instruction, because the instruction “did not have the potential
to cause a juror to bend his or her will to that of the majority simply for the sake of reaching a
verdict.” Id. In this case, the trial court’s initial instructions before deliberations began
conformed to CJI2d 3.11. The jury was also instructed:

               There’s no time limit on the deliberations, take all the time you feel is
       necessary. If you want to take a break some time during the day to go outside,
       we’ll probably send you to lunch around 12:30, 1:00, no later than 1:00. I’ll try to
       send you to lunch at the same time we’re all taking a break here so we can all take
       our break at the same time. And we’ll go n [sic] later 4:00 today. And if you
       haven’t reached a verdict I’ll have you come back Monday. [Emphasis added.]

As indicated in Vettese, 195 Mich. App. at 245, it is not coercive for a court to indicate that the
jury will have to return for deliberations on another day if they do not reach a verdict by a
specified time.

        The jury was released for deliberations at 10:00 a.m. on a Friday. It sent out two notes in
the afternoon. The first note indicated that the jury had reached a decision on certain counts, but
disagreed on other counts. The second note, which was sent shortly before deliberations were
scheduled to end by 4:00 p.m. specified that the jury was finished with deliberations. After the
trial court determined, with the agreement of all parties, that a verdict had not been reached on
all counts for Michael, or on the one count for Thomas, the court informed the jury that
deliberations would resume on Monday.

        Examined in context, the trial court’s instruction that “I’m going to ask you to come back
on Monday morning at 8:30 and continue deliberations at that time” was nothing more than an
instruction that effectuated the trial court’s earlier instruction that the jury would have to return
on Monday if it did not reach a verdict by 4:00 p.m. The trial court did not suggest that the jury
would have to reach a verdict on Monday. Rather, the court indicated that if the jury had any
questions, it should write a note and “[w]e’ll just deal with it on Monday.” The jury, in fact, sent
out additional notes for the trial court after deliberations began on Monday. The jury requested
transcripts of certain testimony, but the court instructed the jurors to rely on their collective

                                                -8-
memories and “if you have a continued — continue to feel the need for transcript in the future
you can make another request.” The jury placed its verdict on the record at 12:58 p.m.

        The court’s jury instruction did not have the potential to cause a juror to bend his or her
will simply for the sake of reaching an agreement. Because we find no prejudice, Thomas’s
ineffective assistance of counsel claim necessarily fails. Vaughn, 491 Mich. at 669.

                                D. MOTION FOR NEW TRIAL

        Thomas also challenges the trial court’s denial of his motion for a new trial after this
Court granted his motion to remand. Thomas argues that a new trial was warranted because he
established at a Ginther hearing that defense counsel was ineffective for failing to call alibi
witnesses in support of his own testimony at trial. Thomas argues that his sister provided
credible testimony that he was with her while she was picking up her son from school at the time
Sowa was robbed.

         Defense counsel has a duty to prepare, investigate, and present all substantial defenses,
that is, a defense that might make a difference in the outcome of the trial. People v Kelly, 186
Mich. App. 524, 526; 465 NW2d 569 (1990). Counsel must make a reasonable investigation, or
make a reasonable decision that a particular investigation is unnecessary. People v
Trakhtenberg, 493 Mich. 38, 52; 826 NW2d 136 (2012). “In assessing the reasonableness of an
attorney’s investigation, however, a court must consider not only the quantum of evidence
already known to counsel, but also whether the known evidence would lead a reasonable
attorney to investigate further.” Wiggins v Smith, 539 U.S. 510, 527; 123 S. Ct. 2527; 156 L. Ed. 2d
471 (2003). “Counsel’s actions are usually based, quite properly, on informed strategic choices
made by the defendant and on information supplied by the defendant.” Strickland v Washington,
466 U.S. 668, 691; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). A defendant claiming that defense
counsel was ineffective for failing to raise a particular defense must show that he made a good-
faith effort to avail himself of the defense and that the defense was substantial. In re Ayres, 239
Mich. App. 8, 22; 608 NW2d 132 (1999).

        Although Thomas testified at trial, he did not offer any testimony regarding a possible
alibi. The trial court considered this omission, along with other evidence, including its
assessment of the credibility of the witnesses who testified at the Ginther hearing, in finding that
Thomas failed to inform defense counsel of an alleged alibi, and in finding that his proffered
alibi testimony was not credible. Where a factual question depends on the credibility of
witnesses or the weight of evidence, an appellate court defers to the trial court’s superior
opportunity to evaluate these matters. People v Sexton (After Remand), 461 Mich. 746, 752; 609
NW2d 822 (2000). Giving deference to the trial court’s assessment of credibility in this case, we
find no clear err in the trial court’s finding that Thomas failed to provide information regarding a
potential alibi defense to defense counsel. Thus, Thomas did not make a good-faith effort to
avail himself of an alibi defense. And without knowledge of a potential alibi to investigate,
counsel’s failure to investigate an alibi defense or call alibi witnesses cannot be deemed
objectively unreasonable. Therefore, Thomas is not entitled to a new trial on this ground.

       Thomas also argues that defense counsel was ineffective for failing to introduce
evidence, specifically the testimony of his mother, to establish that he and Michael did not have a

                                                -9-
familial relationship. As the trial court found, however, Thomas’s mother would only have
testified that defendants were not related as far as she knew. She would not have been able to
rule out that there was some type of relationship. Regardless, the prosecutor presented other
evidence to establish an association between Thomas and Michael, including the testimony of
Sowa’s grandnieces, who identified both defendants as the persons who robbed Sowa, and the
testimony of the police officers who arrested Thomas and Michael in the same car two days later.

        And regardless of who drafted the jury instruction that precluded the jury from inferring a
relationship or association from the mere fact that the two defendants had the same last name,
considering that this instruction was included in the preliminary jury instructions given on the
first day of the trial, we find no support for Thomas’s argument that defense counsel belatedly
decided to rely on the instruction to address the fact that both defendants had the same last name
as a mere afterthought. And because the jury may be presumed to have followed its instructions,
Waclawski, 286 Mich. App. at 674, and considering the other evidence of record, Thomas has
failed to establish that his mother’s testimony would have provided him with a substantial
defense. Accordingly, we reject this ineffective assistance of counsel claim.

                   E. AMENDMENT TO THE MOTION FOR NEW TRIAL

         Thomas also challenges the trial court’s denial of his request for a new trial based on
newly discovered evidence. A trial court’s decision on a motion for a new trial based on newly
discovered evidence is reviewed for an abuse of discretion. People v Grissom, 492 Mich. 296,
312; 821 NW2d 50 (2012); People v Cress, 468 Mich. 678, 691; 664 NW2d 174 (2003). An
abuse of discretion occurs when the court chooses an outcome that falls outside the range of
reasonable and principled outcomes. Unger, 278 Mich. App. at 217. Any factual findings made
by the trial court are reviewed for clear error. Cress, 468 Mich. at 691. A defendant seeking a
new trial based on newly discovered evidence must show “(1) ‘the evidence itself, not merely its
materiality, was newly discovered’; (2) ‘the newly discovered evidence was not cumulative’; (3)
‘the party could not, using reasonable diligence, have discovered and produced the evidence at
trial’; and (4) the new evidence makes a different result probable on retrial.” Id. at 692 (citations
omitted).

       Thomas’s motion was based on Michael’s “general affidavit” in which Michael averred:

               He didn’t commit, no crime, on March 25th. We were not together. I feel
       this innocent man shouldn’t be put in prison for something he didn’t do. This
       person didn’t commit this crime with me at all. I did it with some one [sic] else.

The affidavit is dated July 29, 2013, the date Thomas was sentenced, but the notary signature is
dated August 9, 2013, two days after Michael was sentenced.

        Thomas testified at the Ginther hearing that he supplied defense counsel with this same
writing at trial, except it had a different date. The trial court concluded from this testimony that
the affidavit was not newly discovered evidence. “Michigan caselaw makes clear that evidence
is not newly discovered if the defendant or defense counsel was aware of the evidence at the time
of trial.” People v Rao, 491 Mich. 271, 281; 815 NW2d 105 (2012). Because Thomas’s



                                                -10-
testimony supports the trial court’s finding that the proposed evidence was not newly discovered,
the court did not abuse its discretion in denying a new trial on this ground.

         To the extent that Thomas suggests that Michael’s post trial testimony “adopting” the
affidavit constitutes the newly discovered evidence, we disagree. Michael did not come forward
with new evidence by indicating that the contents of the affidavit were true, but rather tried to
explain the vague averments that Thomas claimed gave him reason to conclude that Michael
could provide exculpatory testimony. Moreover, Michael attempted to explain the vague
averments in the affidavit by indicating that they pertained to the robbery of Sowa, but at the
same time explaining that he was trying to say that he had no knowledge of the robbery because
he did not commit it. His testimony does not satisfy the Cress requirement that the evidence
itself be newly discovered.

        Thomas’s treatment of Michael’s post trial testimony as presenting a credibility issue is
also unavailing. Although newly discovered evidence that impeaches a witness’s trial testimony
may be grounds for a new trial, Grissom, 492 Mich. at 312-315, Michael expressly waived his
right to testify at trial. Accordingly, there was no trial testimony to impeach and no newly
discovered evidence that could be offered for this purpose.

        We also reject Thomas’s alternative claim that defense counsel was ineffective for not
investigating that Michael could provide exculpatory testimony and, if Michael refused to testify
on Fifth Amendment grounds, for not offering his written statement as evidence under MRE
804(b)(3). Even assuming that Thomas’s counsel gave the affidavit purportedly signed by
Michael to defense counsel, and that a proper foundation for authenticating it could have been
established without Michael’s testimony, an essential requirement of MRE 804(b)(3) is that the
statement so far tend to subject the declarant to criminal liability that a reasonable person in the
declarant’s position would not have made the statement unless he believed it to be true. Whether
a statement tends to subject the declarant to criminal liability depends on “whether the statement
would be probative of an element of a crime in a trial against the declarant, and whether a
reasonable person in the declarant’s position would have realized the statement’s incriminating
element.” People v Barrera, 451 Mich. 261, 272; 547 NW2d 280 (1996). Thomas has failed to
establish that the vague allegations regarding a March 25, 2013 crime would have been
admissible under MRE 804(b)(3) to establish that Michael was one of the individuals who
robbed Sowa. Accordingly, Thomas’s counsel was not ineffective for not attempting to
introduce the evidence. Counsel need not take futile actions. Unger, 278 Mich. App. at 256.

       And even assuming that that Michael would have been willing to testify at trial,
Michael’s testimony at the Ginther hearing supports the trial court’s finding that Michael would
not have been able to provide testimony to exculpate Thomas. Because Michael was unwilling
to admit his involvement in the Sowa robbery, he could not have credibly denied Thomas’s
involvement. Thomas has not established that defense counsel was ineffective. Vaughn, 491
Mich. at 669.

                                   F. SENTENCING ISSUES

       Thomas also challenges the trial court’s assessment of 25 points for OV 3 and 10 points
for OV 10 of the sentencing guidelines for armed robbery.

                                               -11-
        MCL 777.33(1)(c) provides for a score of 25 points for OV 3 where a “[l]ife threatening
or permanent incapacitating injury occurred to a victim.” MCL 777.33(1)(c). The prosecution
was not required to present medical testimony to prove either type of injury. People v McCuller,
479 Mich. 672, 697 n 19; 739 NW2d 563 (2007). Sowa testified at trial that he continues to
suffer dizziness as result of the gunshot wound that grazed his head. Sowa further explained in a
victim impact statement that the dizziness limits or prevents him from doing functions he did
before, including driving, riding a bicycle, and walking. The trial court found that the gunshot
wound did not penetrate Sowa’s skull, but considered Sowa’s advanced age and week-long
hospitalization when determining that Sowa had sustained a life-threatening injury. Although
MCL 777.33(1)(c) only required the trial court to find one of the specified injuries, we conclude
that the evidence supports both a life-threatening injury and a permanent incapacitating injury.
Thus, the trial court did not err in scoring 25 points for OV 3. Hardy, 494 Mich. at 438.

        Thomas waived any challenge to the trial court’s assessment of 10 points for OV 10 by
objecting to the prosecutor’s request to increase the score for OV 10 from 10 to 15 points and
remarking, “I think it’s correctly scored as is.” Carter, 462 Mich. at 216. We reject Thomas’s
alternative claim that defense counsel was ineffective for not challenging the 10-point score. As
discussed in part II(B) with respect to Michael’s appeal, a preponderance of the evidence
supports that Sowa’s advanced age made him vulnerable, and that the defendants exploited that
vulnerability during the offense, thereby supporting a 10-point score for OV 10. Counsel was
not required to make a futile objection. Unger, 278 Mich. App. at 256.

        Lastly, Thomas argues that the trial court violated his rights under the Sixth and
Fourteenth Amendment by engaging in judicial fact-finding to assess points for OV 3 and OV
10, contrary to Alleyne v United States, 570 US ___ ; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013).
Because Thomas did not raise this issue in the trial court, he bears the burden of showing a plain
error affecting his substantial rights. Vaughn, 491 Mich. at 664-665. Thomas concedes that this
Court addressed and rejected this same argument in People v Herron, 303 Mich. App. 392; 845
NW2d 533 (2013), application held in abeyance ___ Mich ___; 846 NW2d 924 (2014). In
Herron, this Court concluded that Alleyne does not apply to the scoring of Michigan’s sentencing
guidelines. Unless and until our Supreme Court decides otherwise, we are bound to follow
Herron. MCR 7.215(J)(1); see also People v Duenaz, 306 Mich. App. 85, 114; 854 NW2d 531
(2014), lv pending. Accordingly, there was no plain error.

       Affirmed.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael F. Gadola




                                              -12-